DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered. 

Allowable Subject Matter
Claims 1-8, 10, 12-13, and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 18, and 19, the prior art of record fails to teach or suggest at least that selection of first intermediate servers from a first pool occurs on a periodic basis between a week and a month, inclusively, and occurs upon detecting a predetermined event-based criteria occurring proximate to one or more of the available first intermediate servers in the first pool, wherein the predetermined event-based criteria includes occurrence of a power outage or an earthquake (as argued by Applicant in pages 9-10 of remarks submitted on 02/14/2022).  Dependent claims 2-8, 10, 12, and 20-24 are allowed by virtue of their dependency on claims 1, 18, and 19.  Further pertinent art are to made part of the record: 
U.S. Patent No. 9602424 (Vincent et al.) – The members of an access node peer group may be selected from among the plurality of access subsystem nodes of the storage service based on any combination of a variety of criteria—e.g., based on availability requirements of the access subsystem (e.g., such that a single localized power outage or other infrastructure outage does not cause failures at all the members of the access node group).  However, this is different from the instant claims in that the first intermediate server is selected based on the occurrence of a power outage or an earthquake proximate to the one or more available first intermediate servers.  Vincent’s availability requirements suggest selecting members of an access node peer group so that (and not based on) a single localized power outage or other infrastructure outage does not cause failures at all the members of the access node group.
U.S. Patent Application Publication No. 2015/0163161 (Arikatla et al.) – A load balancer determines the set of available data centers where a data center is considered unavailable and not in the set of available data centers due to forced downtime such as a power outage.  However, this is different from the instant claims in that the first intermediate server is selected based on the occurrence of a power outage or an earthquake proximate to the one or more available first intermediate servers.  Thus, in Arikatla, any data centers with a power outage are removed from the set of available data centers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452